Title: From Thomas Jefferson to William Phillips, [April? 1779]
From: Jefferson, Thomas
To: Phillips, William



[April? 1779]

I should have been very happy to have seen you yesterday as I shall be at all times when you can make it convenient to call on us. The great cause which divides our countries is not to be decided by individual animosities. The harmony of private societies cannot weaken national efforts. To contribute by neighborly intercourse and attentions to make others happy is the shortest and surest way of being happy ourselves. As these sentiments seem to have directed your conduct, we should be as unwise as illiberal were we not to preserve the same temper of mind. It is my wish therefore particularly as I am pleased to see it yours that we keep up the intercourse which has begun between our families.
I am to thank you for your kind offer in the close of your letter. We have hitherto been supplied in a tolerable degree with those things which are most necessary. I should hardly be able to reconcile it to myself to encroach on those stores provided for your own comfort and that of those with you.
The orders you desire with respect to the bricks shall be given.
I am &c.
